UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:5/31 Date of reporting period: 8/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of August 31, 2010(Unaudited) DWS Climate Change Fund Shares Value ($) Common Stocks 96.3% Australia 1.2% Incitec Pivot Ltd.(Cost $494,244) Belgium 0.7% Hansen Transmissions International NV*(Cost $369,520) Brazil 0.8% Sao Martinho SA(Cost $302,877) Canada 4.0% Sino-Forest Corp.* (a) Viterra, Inc.* (Cost $1,476,440) China 5.5% China Valves Technology, Inc.* (b) JinkoSolar Holding Co., Ltd. (ADR)* LDK Solar Co., Ltd. (ADR)* (b) Tri-Tech Holding, Inc.* Trina Solar Ltd. (ADR)* (b) Yingli Green Energy Holding Co., Ltd. (ADR)* (b) (Cost $1,941,314) Denmark 4.0% Danisco AS Vestas Wind Systems AS* (Cost $2,070,312) France 6.8% Saft Groupe SA Suez Environnement Co. Veolia Environnement (Cost $2,983,763) Germany 16.3% Centrotherm Photovoltaics AG* K+S AG Nordex SE* (b) Phoenix Solar AG Roth & Rau AG* SGL Carbon SE* Siemens AG (Registered) SMA Solar Technology AG (b) Solarworld AG (b) Wacker Chemie AG (Cost $6,580,307) Hong Kong 1.5% Coslight Technology International Group Ltd. (b) Tianneng Power International Ltd. (b) (Cost $773,879) Netherlands 3.8% CNH Global NV* Koninklijke Boskalis Westminster NV Wavin NV* (Cost $1,781,208) Norway 3.7% Yara International ASA(Cost $1,238,530) Spain 4.7% Abengoa SA (b) Gamesa Corp. Tecnologica SA* (Cost $2,910,769) Switzerland 2.9% Bucher Industries AG (Registered) Syngenta AG (Registered) (Cost $1,102,667) United Kingdom 0.7% SIG PLC*(Cost $428,230) United States 39.7% A123 Systems, Inc.* (b) AGCO Corp.* American Superconductor Corp.* (b) Archer-Daniels-Midland Co. Bunge Ltd. Calgon Carbon Corp.* Capstone Turbine Corp.* CF Industries Holdings, Inc. Clean Energy Fuels Corp.* (b) Comverge, Inc.* (b) Deltic Timber Corp. Energy Recovery, Inc.* (b) EnerNOC, Inc.* (b) EnerSys* First Solar, Inc.* Flow International Corp.* Hain Celestial Group, Inc.* Headwaters, Inc.* ITC Holdings Corp. Johnson Controls, Inc. Maxwell Technologies, Inc.* Mueller Water Products, Inc. “A” MYR Group, Inc.* Pentair, Inc. Plum Creek Timber Co., Inc. (REIT) (b) Power Integrations, Inc. Quanta Services, Inc.* (b) Tetra Tech, Inc.* The Mosaic Co. Trimble Navigation Ltd.* Veeco Instruments, Inc.* Weyerhaeuser Co. (Cost $17,979,744) Total Common Stocks (Cost $42,433,804) Participatory Notes 1.6% India Mahindra & Mahindra Ltd. (issuer Merrill Lynch International & Co.), Expiration Date 5/3/2011* McLeod Russel India Ltd. (issuer Merrill Lynch International & Co.), Expiration Date 3/10/2015* Total Participatory Notes (Cost $521,905) Securities Lending Collateral 25.1% Daily Assets Fund Institutional, 0.30% (c) (d) (Cost $9,676,251) Cash Equivalents 0.9% Central Cash Management Fund, 0.25% (c) (Cost $360,584) % of Net Assets Value ($) Total Investment Portfolio (Cost $52,992,544) † Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $55,169,128.At August 31, 2010, net unrealized depreciation for all securities based on tax cost was $7,328,012.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,658,792 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,986,804. (a) Security is listed in country of domicile.Significant business activities of company are in China. (b) All or a portion of these securities were on loan.The value of all securities loaned at August 31, 2010 amounted to $9,307,865 which is 24.1% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At August 31, 2010 the DWS Climate Change Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks & Participatory Notes Industrials 37.3 % Materials 21.2 % Information Technology 17.3 % Consumer Staples 10.9 % Utilities 6.7 % Energy 3.2 % Consumer Discretionary 2.3 % Financials 1.1 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
